Name: Council Regulation (EEC) No 1301/78 of 12 June 1978 amending Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 6. 78 Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1301/78 of 12 June 1978 amending Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States Member States should have the power to agree among themselves to issue provisional authorizations without waiting for the normal procedure to be completed and without prejudice to the final decision, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas it is necessary to simplify the procedure laid down in Article 12 (4) of Council Regulation (EEC) No 517/72 of 28 February 1972 on the introduction of common rules for regular and special regular services by coach and bus between Member States (3), as last amended by Regulation (EEC) No 3022/77 (4), by removing the obligation to send to the Commis ­ sion copies of the applications and notifications referred to in Article 12 (3) ; whereas this obligation is even less necessary since, under Article 16 (3), the Commission also receives copies of the decisions taken by the Member State to which the applications are made ; Whereas the above Regulation has not substantially changed the economic situation of the market in regular services and special regular services ; whereas the annual report on the implementation of the said Regulation may accordingly be replaced by a triennial report ; Whereas, in order to set up regular services or special regular services to meet urgent transport requirements, Sole Article Regulation (EEC) No 517/72 is amended as follows : (a) Article 1 2 (4) shall be replaced by the following : '4 . The Member State referred to in paragraph 2 shall forward to the Member States over whose territories the service concerned is to pass a copy of each application and notification referred to in that paragraph, together with copies of the docu ­ ments attached in accordance with paragraph 3 .' ; (b) In Article 15, the words 'each year' shall read 'every three years' ; / (c) The following Article shall be inserted after Article 16 : Article 16a 1 . The Member State referred to in Article 12 (2) may, after reaching agreement with the other Member States concerned, issue a provisional authorization :  when the immediate creation of a regular service or special regular service is essential because of unforeseeable circumstances or force majeure and where transport requirements cannot be met by existing services, or (&gt;) OJ No C 63, 13 . 3 . 1978 , p. 13 . (2) OJ No C 101 , 26. 4. 1978 , p. 20 . (3) OJ No L 67, 20. 3 . 1972, p. 19 . (4) OJ No L 358 , 31 . 12. 1977, p. 1 . No L 158/2 Official Journal of the European Communities 16. 6 . 78  when a decision on an application for renewal of an authorization of a service cannot be taken before the authorization expires, in parti ­ cular because of objections made by other inte ­ rested carriers . 2. The provisional authorization shall not preju ­ dice the decision to be taken on the application in question pursuant to Article 16. 3 . The validity of the provisional authorization may not exceed three months. It may, however, be renewed under the same conditions for a single period not exceeding three months. If, after the expiry of these periods, no positive decision has been taken under the procedure referred to in Arti ­ cles 12 (4), 13 , 14 and 16, the service provided for in paragraph 1 may no longer be operated. 4. The Member State referred to in Article 12 (2) shall forward a copy of the provisional authori ­ zation to the other Member States concerned.' ; (d) The first indent in Article 17 ( 1 ) shall be replaced by the following : '  the authorizations referred to in Articles 3 or 16a or a certified copy thereof, and'. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 June 1978 . For the Council The President K. OLESEN